100 Ariz. 5 (1966)
409 P.2d 713
The STATE of Arizona, Appellee,
v.
William GILREATH, Appellant.
No. 1609.
Supreme Court of Arizona, En Banc.
January 12, 1966.
Darrell F. Smith, Atty. Gen., for appellee.
Sheldon Stern, Phoenix, for appellant.
BERNSTEIN, Vice Chief Justice.
Appellant, William Gilreath was found guilty of first degree murder after a trial by jury in the Superior Court of Maricopa County and was sentenced to life imprisonment in the Arizona State Prison. Court appointed counsel moved this court to allow submission of the appeal on the record in that counsel was unable to find grounds on which an appeal could be based. Accordingly we have searched the record for fundamental error as is required by A.R.S. § 13-1715.
On December 12, 1964 at eight o'clock in the evening Appellant's wife was so severely *6 cut and stabbed that she bled to death. This fatal incident grew out of a reconciliation attempt by her husband. There is no question that Appellant was responsible for the homicide for at trial he testified as follows:
"Q Did you intend to kill your wife?
"A No, I didn't.
"Q Did you cut her?
"A Well, just through a passion. She swung at me. She called me a bunch of names, and swung at me. I don't know what she had. She was gone down in her bosom. She was gone down in her bosom, so I got my knife out in self-defense."
* * * * * *
"Q Now, during the time that you were with your wife that evening, and the argument was ensuing, did you ever see a knife or any other instrument in your wife's hand?
"A Not as I recall."
It is clear the jury had a sufficient factual basis to arrive at its verdict and having searched the record and finding no fundamental error the judgment below must stand. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Affirmed.
STRUCKMEYER, C.J., and UDALL, LOCKWOOD, and McFARLAND, JJ., concurring.